DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 19, “a fluid within patient” should read “a fluid within a patient”
Page 3, line 6, “e.g. because of a patient’s kidney disease” should be in parenthesis
Similar issue on page 3, line 14
The rest of the disclosure should be checked for similar issues 
Page 3, line 17, “kidney’s” should read “kidney”
Page 3, line 29, “(=high)” should be clarified 
Page 8, line 6, “in step b1)” should read “in step b1”
Page 8, line 14, should be indented to indicate a new paragraph
Appropriate correction is required.
Claim Objections
Claims 2, 4-5, 7-11 objected to because of the following informalities:  
Claim 2: “Device according to claim 1” should read “The device according to claim 1”
Claim 4: “System according to claim 3” should read “The system according to claim 3”
Similar issue in claim 5
Claim 7: “Method according to claim 6” should read “The method according to claim 6”
Similar issue in claim 8, 9, 10, 11
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0228273 to Tamakoshi (hereinafter Tamakoshi), and further in view of U.S. Publication No. 2012/0229504 to Nakamura et al (hereinafter Nakamura).
Regarding independent claim 1, Tamakoshi teaches a device for image contrast enhancement of an X-ray image of a vascular structure (Paragraph 0083, “Further, the X-ray imaging apparatus 1 includes an image processing unit 11 to perform various kinds of image processing, such as gradation processing, to the image information of an X-ray image obtained by the FPD 5.”), the device comprising:
- an input unit (Figure 1, element 13); and
- a processing unit (Figure 1, element 11);
wherein the input unit is configured to provide an acquired X-ray image of a vascular structure with a contrast injection (figure 1, element 3, 31, 32, Paragraph 0083, “Further, the X-ray imaging apparatus 1 includes an image processing unit 11 to perform various kinds of image processing, such as gradation processing, to the image information of an X-ray image obtained by the FPD 5.”), wherein the contrast injection is performed with a current contrast injection setting having at least one contrast injection parameter (Paragraph 0073, “The injection device 3 includes an injection device communication unit 31 to communicate with external devices such as the X-ray imaging apparatus 1. The injection drive unit 32 is capable of adjusting the amount of the contrast agent to be injected from the syringe 36, the injection speed thereof, and the like. The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external devices through the injection device communication unit 31”);
wherein the input unit is configured to provide a generic vascular structure (Figure 1, element 13, Paragraph 0085, “The X-ray imaging apparatus 1 includes an input unit 13 to input selection of an imaging region and an imaging mode, information on the subject M, conditions for imaging, instructions for image information reading and image information transmission and reception, and the like”… “The user can input various information by operating the operation panel;” it would be an obvious variant for the input information to be that of a generic vascular structure);
wherein the input unit is configured to provide the current contrast injection setting (Paragraph 0101, “When the linking mode is set, the control unit 15 may control the image processing unit 11 so that the image processing unit 11 performs image processing under image processing conditions in accordance with the injection amount of the contrast agent, injection speed, injection pattern and the like.”);
and to apply the adapted image contrast enhancement to the acquired X-ray image in order to generate a contrast enhanced X-ray image (Paragraph 0100, “Thus, the control unit 11 controls the image processing unit 11 so that the contrast of the image is adjusted”).
Tamakoshi fails to explicitly disclose as further recited, however Nakamura discloses wherein the processing unit is configured to determine an assessed contrast parameter for based on the current contrast injection setting (Abstract, “The acquisition unit acquires a blood vessel contrast by referring to the correspondence table based on the planned value of a contrast medium concentration and the X-ray condition”), the assessed contrast parameter including a prediction of a contrast of at least a main vessel of the vascular structure (Abstract, “The acquisition unit acquires a blood vessel contrast by referring to the correspondence table based on the planned value of a contrast medium concentration and the X-ray condition;” it would be obvious to perform this method on the main vessel in the same way one would any other vessel); and to determine an adapted image contrast enhancement for the main vessel of the vascular structure based on the assessed contrast parameter (Paragraph 0037, “Likewise, as the injection rate of a contrast medium increases, and the diameter of a blood vessel through which the contrast medium flows increases, the blood vessel contrast on an angiographic image increases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into Tamakoshi in order to predict vessel concentrations in medical images based on contrast medium inputs (abstract).
Regarding dependent claim 2, Tamakoshi in the combination further discloses wherein an output unit is provided (Figure 1, element 14), and wherein the output unit is configured to provide the contrast enhanced X-ray image (Paragraph 0087, “ The display unit 14 …  displays such as information inputted from the input unit 13 and image information sent from the FPD 5.”); and
wherein, preferably, the output unit is a display unit (Figure 1, element 14, Paragraph 0087, “The X-ray imaging apparatus 1 includes a display unit 14. The display unit 14 includes, for example, a CRT (Cathode Ray Tube), an LCD (Liquid Crystal Display), or the like, and displays such as information inputted from the input unit 13 and image information sent from the FPD 5.”).
Regarding dependent claim 3, Tamakoshi in the combination further discloses an X-ray imaging system (Abstract, “A radiographic imaging apparatus”) comprising:
- an X-ray imaging device (Paragraph 0064, “the radiographic imaging 1 apparatus is an X-ray imaging apparatus to radiate X-rays as a radiation. As shown in FIG. 1, an X-ray source 2 which is a kind of irradiation device to irradiate a subject M”);
- a contrast injection arrangement (Paragraph 0064 “an injection device 3 to automatically inject a contrast agent into the body of the subject M are configured to be connectable to the X-ray imaging apparatus 1 through a network 4”); and
- a device for image contrast enhancement of an X-ray image of a vascular structure according to claim 1 (see claim 1; additionally paragraph 0083, “Further, the X-ray imaging apparatus 1 includes an image processing unit 11 to perform various kinds of image processing, such as gradation processing, to the image information of an X-ray image obtained by the FPD 5.”);
wherein the X-ray imaging device is configured to acquire the X-ray image of a vascular structure (Paragraph 0083, “an X-ray image obtained by the FPD 5;” Paragraph 0099, “to obtain a clear image of the vessel”) with a contrast injection (paragraph 0072, “The injection device 3 includes an injection drive unit 32 to grip a plunger 37 of the syringe 36 by a chuck 38 provided at an end thereof, and sends the contrast agent inside the syringe 36 into the body of the subject M through the catheter 39.”); and
wherein the contrast injection arrangement provides the contrast injection with the current contrast injection setting (Paragraph 0073, “The injection device 3 includes an injection device communication unit 31 to communicate with external devices such as the X-ray imaging apparatus 1. The injection drive unit 32 is capable of adjusting the amount of the contrast agent to be injected from the syringe 36, the injection speed thereof, and the like. The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external devices through the injection device communication unit 31;” in order to adjust the contrast injection setting, the injection device must also inherently know the current contrast injection setting to be able to adjust appropriately).
Regarding dependent claim 4, Tamakoshi in the combination further discloses wherein the contrast injection arrangement is adapted to perform the contrast injection with the current contrast injection setting having at least one contrast injection parameter (Paragraph 0073, “The injection drive unit 32 is capable of adjusting the amount of the contrast agent to be injected from the syringe 36, the injection speed thereof, and the like.”).
Regarding dependent claim 5, Tamakoshi in the combination further discloses wherein the contrast injection setting comprises a contrast injection parameter of at least one of the group of: delivered iodine concentration, injection timing, injection volume, injection speed, viscosity of iodine concentration, and real-time pressure curve (injection volume, injection speed: Paragraph 0073, “The injection drive unit 32 is capable of adjusting the amount of the contrast agent to be injected from the syringe 36, the injection speed thereof, and the like.”).
Regarding independent claim 6, the references and analysis of claim 1 apply directly. Additionally, Tamakoshi discloses a method for image contrast enhancement of an X-ray image of a vascular structure (paragraph 0089, “perform necessary processing in accordance with the radiographic imaging programs.”).
Regarding dependent claim 7, Tamakoshi in the combination further discloses wherein, for step a), it is provided the step of: acquiring the X-ray image of a vascular structure with a contrast injection (Figure 1, element 23, Abstract, “A radiographic imaging apparatus;” Paragraph 0099, “to obtain a clear image of the vessel;” Paragraph 0072, “The injection device 3 includes an injection drive unit 32 to grip a plunger 37 of the syringe 36 by a chuck 38 provided at an end thereof, and sends the contrast agent inside the syringe 36  into the body of the subject M through the catheter 39.”), wherein the contrast injection is performed with the current contrast injection setting having at least one contrast injection parameter (Paragraph 0073, “The injection device 3 includes an injection device communication unit 31 to communicate with external devices such as the X-ray imaging apparatus 1. The injection drive unit 32 is capable of adjusting the amount of the contrast agent to be injected from the syringe 36, the injection speed thereof, and the like. The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external devices through the injection device communication unit 31.”).
Regarding dependent claim 8, Tamakoshi in the combination further discloses wherein, before step e), a current contrast parameter of the acquired X-ray image is determined (Paragraph 0100, “Thus, the control unit 11 controls the image processing unit 11 so that the contrast of the image is adjusted;” in order to adjust the contrast, it is implied the current contrast is known); and
wherein step e) is performed if the current contrast parameter is below a pre-determined threshold (Paragraph 0100, “Thus, the control unit 11 controls the image processing unit 11 so that the contrast of the image is adjusted;” it would be obvious to a person of ordinary skill in the art to only adjust the contrast of an image if the contrast was poor, and enhancing the contrast would improve visualization).
Regarding dependent claim 9, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 10, Tamakoshi further discloses wherein during step a) it is further provided the step of: a1) injecting contrast agent with a contrast injection setting (abstract, “an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent;”).
Regarding dependent claim 11, Tamakoshi further discloses wherein in step b1), an adapted vascular structure is provided relating to a current specific vascular structure of a current patient (paragraph 0064, “irradiate a subject M;” it would be obvious and necessitated to one of ordinary skill in the art to provide relevant information for the current patient being examined rather than in generic terms.).
Regarding dependent claim 12, the references and analysis of claims 1 and 3 apply directly. Additionally, Tamakoshi further discloses non-transitory computer-readable storage medium having stored thereon a computer program including instructions for controlling an X-ray imaging system (Paragraph 0088, “The control unit 15 performs various processing in accordance with predetermined programs stored in a storage unit (not shown) such as a ROM (Read Only Memory), a computer-readable information storage medium, and other storage units.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 03/039601 discloses a method for imaging the perfusion of tissues within the body. 
U.S. Publication No. 2016/0135770 to Eshuis et al. discloses a system for vascular imaging and roadmapping using contrast-enhanced images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668